DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Claims 128-148 are pending.

3.  Applicant’s election with traverse of Group I , claims 128-142 and 146-147 directed to an anti-TM4SF1 binding protein containing the CDRs species of VH CDRs 94, 95, 96 and VL CDRs of SEQ ID NO: 108, 109 and 110 (humanized AGX-A07),  filed on 01/07/2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Upon reconsideration, the Examiner has extended the search to cover mAGX-A07) comprising the VH CDRs of SEQ ID NO: 42—44 and the VL CDRs of SEQ ID NO: 48-50.

4.  Claims 129-131 and 133-135, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

5. Claims 128, 132, 136-142 and 146-148 are under examination as they read on an anti-TM4SF1 binding protein containing the CDRs species of VH CDRs 94, 95, 96 and VL CDRs of SEQ ID NO: 108, 109 and 110 (VH of SEQ ID NOs: 90, 92, 130, 132 and VL of SEQ ID NO: 101 and 131 read on the elected CDRs).  And an anti-TM4SF1 binding protein containing the CDRs species of VH CDRs 42-44 (VH of SEQ ID NO: 39)  and VL CDRs of SEQ ID NO: 48-50 (VL of SEQ ID NO: 45)..  

6.  Applicant’s IDS, filed 01/11/2021, is acknowledged. 


7. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

8.  Claims 128, 132, 136, 138-142 and 146-148 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  



However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of binding to TM4SF1 is not dependent on glycosylation of the ECL2 loop of human/cynomolgus TM4SF1 with a KD about 1 x 10-9 M or less.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).


The specification at [0148[ provides novel TM4SF1 binding proteins, such as anti-TM4SF1 antibodies, and antigen-binding fragments thereof.

Besides anti-TM4SF1 antibodies and antigen binding fragments, the specification fails to provide for anti-TM4SF1 binding proteins.  The specification fails to define what other binding proteins encompassed by the claimed “anti-TM2SF1 binding protein”.

Further, the specification at [0145] FIG. 12 shows target binding of several anti-TM4SF1 antibodies of this disclosure, h AGX-A07 H2L5, hm AGX-A07 H2L5 V1, hm AGX-A07 H2L5 V2, hm AGX-A07 H2L5 V3, hm AGX-A07 V4, and h AGX-A01 H1L10. 
[0187] The antibodies described in Table 2 are monoclonal murine antibodies AGX-A03, AGX-A04, AGX-A05, AGX-A07, AGX-A08, AGX-A09, and AGX-A11, each of which were identified in the screen described in the Examples and bind the ECL2 region of TM4SF1. Further provided in Table 2 below are humanized antibodies h AGX-A07 and h AGX-A01.
[0160] The term "humanized antibody" as used herein refers to an antibody or a variant, derivative, analog or fragment thereof, which immunospecifically binds to an antigen of interest (e.g., human TM4SF1), and which comprises a framework (FR) region having substantially the 
[0400] The test antibodies used in this study were: humanized AGX-A07 H2L5 (comprising a light chain amino acid sequence as set forth in SEQ ID NO: 97 (AGX-A07 L5) and a heavy chain amino acid sequence as set forth in SEQ ID NO: 90 (AGX-A07 H2)) (i.e., VL/VH 97/90); humanized mutated (hm) AGX-A07 H2L5 V1 (comprising a light chain amino acid sequence as set forth in SEQ ID NO: 99 (AGX-A07 L5v1) and a heavy chain amino acid sequence as set forth in SEQ ID NO: 92 (AGX-A07 H2v1)) (i.e., VL/VH 99/92); hm AGX-A07 H2L5 V2 (comprising a light chain amino acid sequence as set forth in SEQ ID NO: 101 (AGX-A07 L5v2) and a heavy chain amino acid sequence as set forth in SEQ ID NO: 92 (AGX-A07 H2v1)) ((i.e., VL/VH 101/92); hm AGX-A07 H2L5 V3 (comprising a light chain amino acid sequence as set forth in SEQ ID NO: 103 (AGX-A07 L5v3) and a heavy chain amino acid sequence as set forth in SEQ ID NO: 92 (AGX-A07 H2v1)) ((i.e., VL/VH 103/92); hm AGX-A07 H2L5 V4 (comprising a light chain amino acid sequence as set forth in SEQ ID NO: 105 (AGX-A07 L5v4) and a heavy chain amino acid sequence as set forth in SEQ ID NO: 92 (AGX-A07 H2v1)) (i.e., VL/VH 105/92).  SEQ ID NO: 105 has W90Y substation (LCDR3 of SEQ ID NO:111- QQYSSNPLT)
[0401] As shown in the mean fluorescence intensity (MFI) plot of FIG. 12, test antibodies hAGX-A07 H2L5, hm AGX-A07 H2L5 V1 and hm AGX-A07 H2L5 V2, comprising light chain sequences with a tryptophan residue at position 90, were superior in binding HUVEC cells (as indicated by the high MFI values for h AGX-A07 H2L5, hm AGX-A07 H2L5 V1, hm AGX-A07 H2L5 V2; and EC50 for hAGX-A07 H2L5=1.53 nM; EC.sub.50 for hm AGX-A07 H2L5 V1=1.58 nM, EC50 for hm AGX-A07 H2L5 V2=1.64 nM), compared to test antibodies hm AGX-A07 H2L5 V3 and hm AGX-A07 H2L5 V4, comprising light chain sequences with a tryptophan to tyrosine substitution at position 90 (W90Y)(as demonstrated by the lower MFI values for hm AGX-A07 H2L5 V3 and hm AGX-A07 H2L5 V4; EC50 for hm AGX-A07 H2L5 V3=4.19 nM; EC50 for hm AGX-A07 H2L5 V4=46.06 nM). Humanized AGX-A01 was also able to bind with an EC50=3.03 nM. 

The specification at Table 2, page 117 discloses two variants of AGX-A07 antibody:
The following VH sequences of SEQ ID NO: 39 (mouse, 120aa),  133 (humanized, 106aa), 97 (humanized, 213aa), 99 (humanized, 213 aa) comprising the VH CDRs of SEQ ID NOS: 42-44 or 94-96.
The following VL sequences of SEQ ID NO: 45 (mouse, 106aa),  130 (humanized, 120aa), 132 (humanized, 120aa), 90 (humanized, 450 aa), 92 (humanized, 450aa)  comprising the VH CDRs of SEQ ID NOS: 48-49-50.
VL of SEQ ID NO: 101 (N26Q variant) comprises the CDRs of SEQ ID NO: 108-110 (108, 49, 50).

VL of SEQ ID NO: 105 both N26Q and W90Y variants comprising the CDRs of SEQ ID NOs: 108. 109, 111.
SEQ ID NO: 94 		GYTFTNYGVK		SEQ ID NO: 108	RAQSGISFIN
SEQ ID NO: 42		GYTFTNYGVK		SEQ ID NO: 48	RANSGISFIN

SEQ ID NO: 95		WINTYTGNPIYAADFK	SEQ ID NO: 109 	GTANLAS
SEQ ID NO: 43		WINTYTGNPIYAADFKG	SEQ ID NO: 49 	GTANLAS

SEQ ID NO: 96		FQYGDYRYFDV		SEQ ID NO: 110	QQWSSNPLT
SEQ ID NO: 44		FQYGDYRYFDV		SEQ ID NO: 50	QQWSSNPLT
								SEQ ID NO: 111	QQYSSNPLT

The scope of the claims 128, 132, 148 encompass binding proteins /antibodies with less than 6 intact CDRs as well as a subgenus of antibodies that encompass up to 25% variant in the VH and VL including CDRs in claim 136.

The specification at Table 2 and [0187] provides seven monoclonal anti-TM4SF1 antibodies,   AGX-A03, AGX-A04, AGX-A05, AGX-A07, AGX-A08, AGX-A09, and AGX-A11, and bind the ECL2 region of TM4SF1. Further provided in Table 2 below are humanized antibodies h AGX-A07 and h AGX-A01, which were not random combinations of VH and VL i.e., they had specific VH domain paired with specific VL domain.  No other VH/VL domain was provided having up to 25% variation in the VH CDRs and VL CDRs.  The VH/VL CDRs of  AGX-A03, AGX-A04, AGX-A05, AGX-A07, AGX-A08, AGX-A09, and AGX-A11 are not within the claimed at least 75% identity of SEQ ID NOs 42-44, 48-50, 94-96 and 108-110. The specification discloses only two species of AGX-A07 within the instant claim scope.  It is noted that SEQ ID NOs 42-44 and 94-96 are identical and SEQ ID NOs 48-50 and 108-110 are identical except for SEQ ID NO: 108 which has a single position substation, N3Q. 


The instant application encompasses (but does not exemplify) fragments and CDRs modification up to 25% (deletion/addition/substitution) to the claimed VHCDRs and VLCDRs of SEQ ID NOs: 42-44/94-96 and 48-50/108-110.  There is no teaching identifying what amino acids can be varied within the VH-CDRs and/or VL-CDRs antibody regions and still retain binding protein/ antibody capable of binding to TM4SF1.   Brown et al (J. Immuno. 1996 May, 3285-91 at 3290 and Tables 1 and 2) describes how a one amino acid change in the VH CDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region.  Vajdos et al. (J. Mol. Biol. 2002, Jul 5, 320(2):415-28 at 416) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR 

Claim 128 encompasses mixing and match CDRs from different antibodies. Neither the specification, nor the prior art provides any examples to support the premise of mixing and matching a HCDR and/or LCDR of the VH/VL of different antibodies would result in TM4SF1 antigen binding.  The prior art does not support a definition of an antibody structure by mixing and matching the HCDR1-3 sequence of a VH and/or LCDR of sequence of a VL and result in functional anti-TM4SF1 antibody.  The specification fails to show that all HCDR1, HCDR2, HCDR3, LCDR1, LCDR2, LCDR3 of the anti-TM4SF1 antibodies, AGX-A03, AGX-A04, AGX-A05, AGX-A07, AGX-A08, AGX-A09, and AGX-A11 are equivalent and therefore interchangeable.  The specification fails to establish that by replacing at least one CDR of AGX-A07  antibody with another CDR from for example AGX-A08 and AGX-A09, maintains TM4SF1 binding.  Mixing and matching different the CDRs from different anti-TM4SF1 antibodies has not been shown to lead to TM4SF1 binding.  Such teachings were not made part of the specification at the time the invention was made.   

The claims 128, 132 and 148 encompass binding proteins/ antibodies in which modification of the amino acids may vary in either or both the VH CDRs and VL CDRs region of SEQ ID NOs: 42-44, 48-50, 94-96 and 108-110 via addition, deletion, substitution or insertion of one or more amino acids.  


It is unlikely that antibodies or fragments thereof as defined by the claims which may contain less than the full complement of CDRs from the heavy and light chain variable regions of the AGX-A07 antibody fused to framework sequence, have the required binding function.    The specification provides no direction or guidance regarding how to produce monoclonal antibodies as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  Further, the specification does not teach that a functional antibody can be obtained by replacing the CDR regions of an acceptor antibody with the less than all the 6 CDRs sequences of a donor antibody. 


With respect to the recitation an antibody which does not comprise all 6 CDRs of the antibody, AGX-A07, the Examiner directs Applicant's attention to the training material given by Bennett 


When a claim contains functional language but the specification lacks any teaching regarding the amino acid residues that are critical for the function, there is a lack of written description because the function language limits the claim to a subset of species, and those skilled in the art would not know which species are in the subset and which species aren't.  In other words, absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical antigen/epitope that in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163.  Here, with respect to making monoclonal anti-TM4SF1 antibody, the unpredictability is best demonstrated by the recent court decision in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Absent any teaching of structure-function relationships, the skilled in the art cannot determine the critical amino acids in the CDR in the recited sequence and also possess the recited function. See AbbVie Deutschland GmbH v. Janssen Biotech, Inc. (Fed. Cir. 2014).

The specification does not disclose and the skilled in the artisan cannot predict, which particular combinations of up to 25% of each of the VLCDRs and VHCDRs contained within the claimed genus of variant of AGX-A07  mutants are sufficient to support binding  to human TM4SF1 with a KD about 10-9 or less. Besides Variants 2 (N3Q in VLCDR1 of SEQ ID NO: 48) and 3 (W90Y in VLCDR3), the specification dose not reduce to practice any antibodies having any -8/ 10-9.


The facts of AbbVie parallel the claimed invention and provide significant guidance on the inherent unpredictability of protein engineering and the effect of amino acid substitutions on protein function.  Abbvie is similar to the Federal Circuit's discussion in Novozymes A/S et al. v. Dupont Nutrition Biosciences APS et al., 2013 WL 3779376, Case No. 2012-1433, C.A.Fed; in both, the Federal Circuit emphasized the unpredictability in the art associated with changes in a parent enzyme or protein that can be effected at one or more positions in the sequence by amino acid addition, deletion, or substitution with at least nineteen other possibilities, e.g. counting natural amino acid residues.  The basis of the unpredictability is rooted in the same principles that make improvements rare, namely that numerous subtle differences between amino acid residues determine protein binding and function. Because the subtle energetic contributions of each of these interactions is extraordinarily difficult to precisely quantify, and because the number of these interactions is so high even for a single protein-protein interface, innumerable small inaccuracies are amplified into unpredictability. This unpredictability is axiomatic in the field of protein engineering.

For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity. Moreover, the '128 and '485 patents of AbbVie do not describe any common structural features of the claimed antibodies. The asserted claims attempt to claim every fully human IL-12 antibody that would achieve a desired result, i.e., high binding affinity and neutralizing activity, and cover an antibody as different as Stelara, whereas the patents do not describe representative examples to support the full scope of the claims. 

The current recitation of “binds a cynomolgus / human TM4SF1 with about 10-8 /10-9” in claims 141-142 is comparable to the "neutralizing" antibody with a particular binding constant recited in Abbvie, 759 F.3d at 1292. Abbvie noted that the antibodies were "defined by their high affinity and neutralizing activity" but the patents did "not disclose structural features common to the Id. at 1299. The instant claims define the antibody by its capacity to TM4SF1, similar to the "neutralizing activity" in Abbvie, and the instant claims also do not disclose common structural features in the antibodies that will result in such cynomolgus/ human TM4SF1 binding with high affinity.

In Abbvie, the evidence showed that:

Although the described antibodies have different amino acid
sequences at the CDRs, they share 90% or more sequence
similarity in the variable regions and over 200 of those
antibodies differ from Y 61 by only one amino acid. The patents
describe that other VH3/Lambda antibodies may be modified to
attain IL-12 binding affinity. However, the patents do not
describe any example, or even the possibility, of fully human
IL-12 antibodies having heavy and light chains other than the
VH3 and Lambda types.
Abbvie, 759 F.3d at 1300.

Similarly, the instant Specification generated only a few different humanized antibodies to one of the AGX-A07 and provides no evidence that these antibodies share common structural features or provide guidance regarding the full scope of all humanized antibodies recited in the Specification, including up to 25 variation in the CDRs and VL and VH. Thus, Abbvie provide evidence that the instant claims that the claims lack descriptive support because the disclosure is not representative of the claimed genus. As stated by the Federal Circuit, "[i]n order to demonstrate that [Appellants have] invented what is claimed, [Appellants' Specification] must adequately describe representative antibodies to reflect the structural diversity of the claimed genus." Abbvie, 759 F.3d at 1301.


Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of anti-TM4SF1 binding protein/antibody variants falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.  


Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath  University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

  


9.  The VH of SEQ ID NOs: 39, 92, 130, 132 and the VL of SEQ ID NO: 45, 97, 99, 101, 103, 105, 131, 133 are free from prior art. 

10.  Claim 137 is objected to because it depends from rejected claim but would be allowable if rewritten as independent claim. 

11.  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

(i) Lowenthal et al.  Identification of novel N-glycosylation sites at non-canonical protein consensus motifs.  J Proteome Res. 2016 July 1; 15(7): 2087–2101. 

(ii) Valliere-Douglass et al.  Asparagine-linked oligosaccharides present on a non-consensus amino acid sequence in the CH1 domain of human antibodies. J Biol Chem 2009 Nov 20;284(47):32493-506.

Valliere-Douglass et al describes recombinant non-consensus N-glycosylation within an N-X-G motif.  The N-X-G motif is found in claimed SEQ ID NO: 48 (RANSGISFIN).


12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

February 27, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644